                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


KIRK CORMIER                                         CIVIL ACTION


v.                                                   NO. 18-11701


MARRIOTT INTERNATIONAL, et al.                       SECTION “F”


                        ORDER AND REASONS


      Before the Court is Marriott International and the Ritz-

Carlton Hotel Company’s motion for summary judgment. For the

reasons that follow, the motion is GRANTED, in part, as to all

claims against Marriott International, and DENIED, in part, as to

all claims against the Ritz-Carlton Hotel Company.

                           Background

     A hotel guest slipped and fell in the bathroom of his hotel

room. This lawsuit followed.

     Kirk Cormier’s first visit to New Orleans did not go as

planned. But it began well enough. Cormier arrived at the Ritz-

Carlton Hotel of New Orleans on the afternoon of October 4, 2017.

He checked in, took a walk, and bought dinner. He ate in his room,

brushed his teeth, and then went to bed. An unremarkable evening.

Other than some damp carpeting, he noticed nothing unusual——no

leaks or other issues warranting a call to maintenance.

                                 1
     The next morning, Cormier went into the bathroom to shower

and shave. He pulled the plunger on the sink (so water could

collect in the sink bowl), turned the water on, and began to shave.

Before he finished shaving, he turned on the shower. He resumed

shaving and, when he finished, depressed the plunger on the sink

so that the sink bowl could drain. He then stepped into the shower.

About fifteen minutes later, he finished showering, dried off, and

stepped out of the shower and onto a bath mat. He took one or two

steps off of the mat, slipped, and fell on his back. He lay there

for several minutes, allegedly in great pain.

     Eventually, Cormier dragged himself into the bedroom. As he

did so, he noticed water “all around” him. He identified the source

as the “gooseneck” pipe beneath the bathroom sink. Now outside the

bathroom, Cormier crawled towards the room’s phone, hoping to

summon help. But the phone did not work. So, he tugged at his

bedsheets, causing his cellphone to fall to the floor, within his

reach.   He   called   a   colleague   staying   at   the   hotel,   and   the

colleague called the front desk and reported Cormier’s condition.

     Emergency medical technicians arrived a few minutes later.

Cormier declined a trip to the hospital; he instead rested on the

bed in his hotel room, hoping the pain would subside. As he rested,

two hotel maintenance technicians arrived to inspect the bathroom.

Cormier told them to fill the sink bowl with water and then “see



                                       2
if it leaks.” Although Cormier did not see the technicians test

the leak, he heard them say, “Oh, yeah. Big leak.”

       The room’s maintenance history report reflects that this

incident generated the first and only complaint of a leak in the

bathroom’s      under-sink    pipes.    Indeed,   a    member   of    the   Ritz-

Carlton’s cleaning and repair crew inspected the room on September

7, 2017, about a month before Cormier’s alleged fall. She says she

noticed no leak after “inspect[ing] the faucet, wash basin[,] and

draining capability of the sink in the bathroom . . . including

fully filling the basin with water and unplugging the drain[.]”

She insists she would have notified the Ritz-Carlton’s engineering

department of any leak she discovered.

       Cormier sued the Ritz-Carlton and Marriott International for

negligence under Civil Code Article 2315. He says they knew or

should reasonably have known about the leak in the pipes beneath

the    sink,   which     created   an   unreasonably      dangerous   condition

causing his fall.

       Now, the Ritz-Carlton and Marriott International move for

summary judgment. They contend that Cormier’s negligence claims

fail because he cannot prove that they knew or reasonably should

have    known     that     the     under-sink     pipes     leaked.    Marriott

International contends, separately, that it cannot have liability

for Cormier’s alleged injuries because it did not own, operate, or

manage the Ritz-Carlton. Cormier opposes.

                                        3
                                    I.

     Summary judgment is proper if the record discloses no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law. FED. R. CIV. P. 56(a). A dispute is

“genuine” if “the evidence is such that a reasonable jury could

return a verdict for the non-moving party.” Anderson v. Liberty

Lobby, 477 U.S. 242, 248 (1986). A fact is “material” if it “might

affect the outcome of the suit.” Id. at 248.

     If the non-movant will bear the burden of proof at trial,

“the movant may merely point to an absence of evidence, thus

shifting to the non-movant the burden of demonstrating by competent

summary judgment proof that there is an issue of material fact

warranting trial.” In re La. Crawfish Producers, 852 F.3d 456, 462

(5th Cir. 2017) (citation omitted).

     The Court emphasizes that the mere argued existence of a

factual dispute does not defeat an otherwise properly supported

motion. See Anderson, 477 U.S. at 248. Nor do “[u]nsubstantiated

assertions, improbable inferences, and unsupported speculation[.]”

Brown v. City of Houston, Tex., 337 F.3d 539, 541 (5th Cir. 2003).

Ultimately, to avoid summary judgment, the non-movant “must go

beyond   the   pleadings   and   come    forward   with   specific   facts

indicating a genuine issue for trial.” LeMaire v. La. Dep’t of

Transp. & Dev., 480 F.3d 383, 387 (5th Cir. 2007).



                                    4
        In deciding whether a fact issue exists, the Court views the

facts    and    draws    all     reasonable         inferences   in   the     light      most

favorable to the non-movant. See Midwest Feeders, Inc. v. Bank of

Franklin, 886 F.3d 507, 513 (5th Cir. 2018). The Court “resolve[s]

factual controversies in favor of the nonmoving party,” but “only

where there is an actual controversy, that is, when both parties

have submitted evidence of contradictory facts.” Antoine v. First

Student,       Inc.,    713    F.3d     824,    830    (5th   Cir.    2013)    (citation

omitted).

                                              II.

        The Ritz-Carlton contends that Cormier’s negligence claims

fail because he cannot prove that the company knew or should

reasonably have known of the leak in the pipes beneath the bathroom

sink.

                                               A.

        The source of negligence liability in Louisiana is Civil Code

Article 2315, which instructs that “[e]very act whatever of man

that causes damage to another obliges him by whose fault it

happened to repair it.” LA. CIV. CODE art. 2315. Courts use a duty-

risk approach to decide whether to impose negligence liability.

Lemann    v.    Essen     Lane    Daiquiris,         Inc.,    2005-1095,      p.    7    (La.

3/10/06); 923 So. 2d 627, 632. To recover under that approach, the

plaintiff must prove five elements: (1) the defendants had a duty

to   conform      their       conduct    to     a     specific   standard;         (2)    the

                                               5
defendants’ conduct failed to conform to the appropriate standard;

(3) the defendants’ substandard conduct was cause in fact of the

plaintiff’s injuries; (4) the defendants’ substandard conduct was

a legal cause of the plaintiff’s injuries; and (5) actual damages.

Audler v. CBC Innovis, Inc., 519 F.3d 239, 249 (5th Cir. 2008)

(citing Lemann, 923 So. 2d at 633).

       A more specific Civil Code provision applies in premises

liability cases. See LA. CIV. CODE art. 2317.1. Civil Code Article

2317.1 makes an “owner” or “custodian” of a “thing” liable for

damages caused by a “ruin, vice, or defect” in the “thing.” See

Renwick v. PNK Lake Charles, L.L.C., 901 F.3d 605, 616 (5th Cir.

2018)    (citing    Bufkin   v.   Felipe’s    La.,    LLC,    2014-0288     (La.

10/15/14); 171 So. 3d 851, 855). To recover under Civil Code

Article 2317.1, the plaintiff must prove “(1) that the thing was

in the defendant’s custody, (2) that the thing contained a defect

[that] presented an unreasonable risk of harm to others, (3) that

this    defective   condition     caused   damage[,]    and    (4)   that   the

defendant knew or should have known of the defect.” Renwick, 901

F.3d at 616 (citation omitted).

       The   1996    amendments     to     Civil     Code    Article      2317.1

“‘effectively eliminated strict liability . . . turning it into a

negligence claim.’” Id. (quoting Brumaster v. Plaquemines Parish

Gov’t, 2007-2432 (La. 5/21/08); 982 So. 2d 795, 799 n.1). So,

“there is [now] essentially no difference” between Civil Code

                                      6
Article 2315 and 21317.1 claims. Bd. Of Comm’rs of Se. La. Flood

Pr. Auth.-E v. Tenn. Gas Pipeline Co., 850 F.3d 714, 729 (5th Cir.

2017).

                                         B.

       The Ritz-Carlton contends that Cormier cannot show that it

knew or should reasonably have known of the leak. It invokes two

affidavits——one by a repairperson, another by the Ritz-Carlton

Hotel of New Orleans’ Director of Engineering——establishing: that

no leak was discovered during a September 7, 2017 inspection of

the sink; and that until Cormier’s October 5, 2017 fall, no guest

or member of hotel staff had reported a leak in the sink.

       Cormier counters that, as an “innkeeper,” the Ritz-Carlton

Hotel owed him a heightened duty of care. Whether it breached that

heightened duty, Cormier continues, is a jury question. The Court

agrees.

       An “innkeeper” owes a hotel guest “a high degree of care and

protection.” Kraaz v. La Quinta Motor Inns, Inc., 410 So. 2d 1048,

1053 (La. 1982). This is a “greater than ordinary standard of

care[.]” Gregor v. Constitution State Ins. Co., 534 So. 2d 1340,

1343    (La.   Ct.    App.    1988).   Because      the    Ritz-Carlton    is   an

“innkeeper,”     it    owed    Cormier       a   “high    degree   of   care    and

protection.” Kraaz, 410 So. 2d at 1053; see also Phetteplace v.

415 Rue Dauphine, LLC, 383 F. Supp. 3d 629, 633 (E.D. La. 2019).



                                         7
     The Ritz-Carlton does not acknowledge the “heightened” duty

it owes its guests. It focuses on the ordinary care standard and

insists that it met it. As purported proof, it points to a

September 7, 2017 inspection——completed almost one full month

before   Cormier’s   alleged   fall.       It   offers   no   support   for   the

proposition that a monthly maintenance inspection meets the “high

degree of care and protection” standard. Kraaz, 410 So. 2d at 1053.

And the Court has found none. Based on the parties’ submissions,

then, it is unclear whether the Ritz-Carlton, exercising a “high

degree of care and protection” for Cormier, should reasonably have

known of the leak in the pipes beneath the sink. 1

     The Ritz-Carlton has not met its burden of proving that there

is no genuine dispute of material fact and that it is entitled to

judgment as a matter of law. On this record, the Court cannot

determine whether the Ritz-Carlton breached its duty to provide

Cormier a “high degree of care and protection.” Kraaz, 410 So. 2d

at 1053. A jury will make the determination. See, e.g., Broussard

v. State ex rel. Office of State Bldgs., 2012-1238, p. 12 (La.

4/5/13); 113 So. 3d 175, 185.




     1 Apparently there is no claim that Cormier’s injuries are
false or not related to his alleged slip and fall.
                                       8
                                      III.

      Separately, Marriott International contends that it is not

liable for Cormier’s alleged injuries because it did not own,

operate, or manage the Ritz-Carlton. The Court agrees.

      Marriott     International’s    contentions         find    support    in    the

affidavit of Abe Chaney, Director of Engineering for the Ritz-

Carlton    Hotel     of   New     Orleans.         He   attests   that      Marriott

International did not “operate” the Ritz-Carlton Hotel, “manage”

it,   or    otherwise     “have     any       responsibility”      for      building

maintenance.

      Cormier offers nothing to controvert any of these properly-

supported material facts. Besides, he has abandoned his claims

against    Marriott    International          by   failing   to   brief     them    in

opposition to summary judgment. See Blackwell v. Laque, 275 F.

App’x 363, 366 n.3 (5th Cir. 2008). The Court therefore finds that

Marriott International has met its burden of proving that there is

no genuine dispute of material fact and that it is entitled to

judgment as a matter of law.




                                          9
                               IV.

     Accordingly, IT IS ORDERED: that the motion for summary

judgment is GRANTED, in part, as to all claims against Marriott

International, and DENIED, in part, as to all claims against the

Ritz-Carlton Hotel Company.


                          New Orleans, Louisiana, November 6, 2019



                              ______________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




                               10
